        Case 1:20-cv-00574-JDP Document 23 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    DARONTA T. LEWIS,                              Case No. 1:20-cv-00574-JDP
12                    Plaintiff,                     ORDER DENYING (WITHOUT PREJUDICE)
                                                     PLAINTIFF’S MOTION FOR
13            v.                                     MISCELLANEOUS RELIEF AS PREMATURE
14    CONNIE GIPSON, et al.,
                                                     ECF No. 20
15                    Defendants.
16

17

18            Plaintiff’s motion for miscellaneous relief, ECF No. 20, is denied without prejudice as

19   premature. The court will consider referral to alternative dispute resolution at a later stage of the

20   case—most likely when defendants have been served with the complaint and have had a chance

21   to answer it.

22
     IT IS SO ORDERED.
23

24
     Dated:        September 24, 2020
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27   No. 205.
28


                                                       1
